Per Curiam.
Jesse Hadden, and others, filed their complaint against Gill Township, in Sullivan county, and John S. Davis, the treasurer of said county, to enjoin the collection of a tax levied for school purposes. On demurrer to the complaint, the plaintiffs had judgment, and a perpetual injunction was awarded.
As no exception, in any of the forms prescribed by the statute, appears to have been taken to the action of the Circuit Court, the record presents nothing for the consideration of this Court. Zehnor v. Beard, 8 Ind. R. 96 (1).
The judgment must be affirmed with costs.
Gookins, J., having been of counsel in this case, was absent.

 See, also, Jolly et al. v. The Terre Haute Bridge Company, post, and cases cited.